Case 1-21-10532-cjf    Doc 73     Filed 09/16/21 Entered 09/16/21 12:53:35   Desc Main
                                 Document      Page 1 of 19



                       UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF WISCONSIN


In re:                                                Case Number: 21-10532-12

         BRUCE ALLEN KLUG
         and MARY LOU KLUG,

                      Debtors.


                                       DECISION

         Bruce and Mary Klug (“Klugs”) filed a Chapter 12 petition and schedules

in March 2021. In May they amended their summary of assets and liabilities as

well as schedules A/B and C. This amendment detailed the claim of exemption

in tools of the trade. The same day, the Klugs moved to avoid the lien of United

Bancorporation in certain tools of the trade (“Avoidance Motion”).1 United

Bancorporation (“United”) objected to the Avoidance Motion.

         United holds a secured claim of $337,595.14.2 The claim is secured by

real estate and personal property.3

         The Klugs elected state exemptions. They assert a $27,500 exemption in

tools of the trade under Wis. Stat. § 815.18(3)(b). They seek to avoid United’s




1
    ECF No. 32.

2   Claim No. 14-1.

3 United values the collateral at $1,113,512.90. See Claim No. 14-1 at 2. The Klugs’
schedules assert total values of $135,582.55 for personal property and $724,400 for
real property. So the Klugs’ estimate of total value is $859,982.55. See ECF No. 31,
Summary of Assets and Liabilities at 1.
Case 1-21-10532-cjf     Doc 73     Filed 09/16/21 Entered 09/16/21 12:53:35                 Desc Main
                                  Document      Page 2 of 19



lien on tools of the trade arguing it impairs their exemption under 11 U.S.C.

§ 522(f)(1)(B)(ii). The Klugs ask to avoid United’s lien on the following collateral:

             Silage truck ................................................... $    15,000
             Grain drill ..................................................... $    2,500
             Manure pump ............................................... $          5,000
             886 Tractor ................................................... $      3,000
             Chopper wagon ............................................. $          1,500
             Chisel plow ................................................... $        500

                              Total ........................................ $27,500

      The parties agree the issue is legal and state that no evidentiary hearing

is requested or required. It is undisputed (1) the security interest at issue is a

nonpossessory, nonpurchase-money security interest; (2) all property at issue

is implements, professional books, or tools of the trade of the Klugs; (3) none of

the loan proceeds were used to purchase the property at issue; and (4) United

is a vastly over-secured creditor.

                        RELEVANT STATUTES & CODE PROVISIONS

11 U.S.C. § 522(f)(1)

      Notwithstanding any waiver of exemptions but subject to paragraph
      (3), the debtor may avoid the fixing of a lien on an interest of the
      debtor in property to the extent that such lien impairs an exemption
      to which the debtor would have been entitled under subsection (b)
      of this section, if such lien is--

      ...

             (B) a nonpossessory, nonpurchase-money security interest
             in any—

             ...

                   (ii) implements, professional books, or tools, of the trade
                   of the debtor or the trade of a dependent of the debtor
                   (emphasis added).


                                                   2
Case 1-21-10532-cjf    Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35   Desc Main
                                Document      Page 3 of 19



11 U.S.C. § 522(f)(3)

      In a case in which State law that is applicable to the debtor—

             (A) permits a person to voluntarily waive a right to claim
             exemptions under subsection (d) . . . ; and

             (B) . . . prohibits avoidance of a consensual lien on property
             otherwise eligible to be claimed as exempt property;

      the debtor may not avoid the fixing of a lien on an interest of the
      debtor . . . if the lien is a nonpossessory, nonpurchase-money
      security interest in implements . . . or tools of the trade of the debtor
      . . . to the extent the value of such implements . . . [and] tools of the
      trade . . . exceeds $6,825 (emphasis added).

Wisconsin Constitution Art. 1 § 17

      Exemption of property of debtors. SECTION 17. The privilege of the
      debtor to enjoy the necessary comforts of life shall be recognized by
      wholesome laws, exempting a reasonable amount of property from
      seizure or sale for the payment of any debt or liability hereafter
      contracted.

Wis. Stat. § 815.18(2)(h)

      “Exempt” means free from any lien obtained by judicial proceedings
      and is not liable to seizure or sale on execution or on any provisional
      or final process issued from any court, or any proceedings in aid of
      court process.

Wis. Stat. § 815.18(3)

      EXEMPT PROPERTY. The debtor's interest in or right to receive the
      following property is exempt, except as specifically provided in this
      section and ss. 70.20(2), 71.91(5m) and (6), 74.55(2) and 102.28(5):

             ...

             (b) Business and farm property.

                   1. Equipment, inventory, farm products, and professional
                   books used in the business of the debtor or the business
                   of a dependent of the debtor, not to exceed $15,000 in
                   aggregate value.

                                           3
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35   Desc Main
                               Document      Page 4 of 19




Wis. Stat. § 815.18(12)

      LIMITATIONS ON EXEMPTIONS. No property otherwise exempt may be
      claimed as exempt . . . against the claim or interest of a holder of a
      security interest . . . or any consensual . . . lien.

                                     DISCUSSION

      The Court has jurisdiction over these matters pursuant to 28 U.S.C.

§§ 157 and 1334(a). Venue is proper under 28 U.S.C. §§ 1408 and 1409. The

issue before the Court relates to exemptions claimed by Debtors and whether a

secured creditor’s lien may be properly avoided, implicating 11 U.S.C. § 522. It

falls within the parameters of “matters concerning the administration of the

estate.” 28 U.S.C. § 157(b)(2)(A).

      Exemptions in bankruptcy are governed by section 522 of Title 11 of the

United States Code (“Code”). Federal exemptions are found in section 522(d).

States may choose to “opt-out” of the federal exemption scheme. 11 U.S.C.

§ 522(b)(2). Debtors in states that have opted-out may only use state

exemptions. See, e.g., Owen v. Owen, 500 U.S. 305, 308 (1991); Stinnett v.

LaPlante (In re Stinnett), 465 F.3d 309, 313 (7th Cir. 2006).

      The sole question presented is: Does Wisconsin law prohibit avoidance

of a nonpossessory, nonpurchase-money security interest on tools of the trade

as stated in 11 U.S.C. § 522(f)(3)(B), thus triggering the 11 U.S.C. § 522(f)(3)

lien avoidance cap?

      A Wisconsin debtor may choose either federal or state exemptions. See

Ginsberg & Martin on Bankruptcy § 6.01[C], Substantive Exemption Rights



                                          4
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35      Desc Main
                               Document      Page 5 of 19



(listing states that have opted-out); see also Collier on Bankr. P. 522.10. The

Klugs chose the state exemptions provided in Chapter 815 of the Wisconsin

Statutes. They then amended the exemptions to list the tools of the trade

claimed exempt.

      The parties agree that if 11 U.S.C. § 522(f)(3) applies to the Klugs’

exemption under Wis. Stat. § 815.18(3)(b), then the exemption is subject to a

cap.4 It is undisputed that both subpart A and B must be met for the cap on

lien avoidance to be imposed. In other words, if both subparts A and B of

§ 522(f)(3) are met, under 11 U.S.C. § 522(f)(1)(B)(ii) the Klugs may only avoid

$13,650 of United’s security interest in tools of the trade. But if one or both

subparts are not met, the Klugs may avoid the asserted $27,500 of United’s

security interest in tools of the trade.

      So the analysis turns on whether both subparts of § 522(f)(3) are met.

Section 522(f)(3) provides:

       In a case in which State law that is applicable to the debtor—

             (A) permits a person to voluntarily waive a right to claim
             exemptions under subsection (d) or prohibits a debtor from
             claiming exemptions under subsection (d); and

             (B) either permits the debtor to claim exemptions under State
             law without limitation in amount, except to the extent that the
             debtor has permitted the fixing of a consensual lien on any
             property or prohibits avoidance of a consensual lien on
             property otherwise eligible to be claimed as exempt property
             ....




4The limit on lien avoidance of tools of the trade is currently $6,825 per debtor. See
11 U.S.C. § 104.
                                           5
Case 1-21-10532-cjf     Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35   Desc Main
                                 Document      Page 6 of 19



         the debtor may not avoid . . . nonpossessory, nonpurchase-money
         security interest[s] in . . . tools of the trade . . . to the extent the
         value . . . exceeds [the stated statutory amount].

11 U.S.C. § 522(f)(3) (emphasis added).

         United contends that both subparts are met and thus the Klugs’ ability

to avoid the lien is capped at $13,650. The Klugs contend that neither subpart

is met and thus they may avoid the lien in the asserted exemption amount of

$27,500.

         A. SUBPART A

         Subpart A says that in a case in which state law that applies to the

debtor “permits a person to voluntarily waive a right to claim exemptions under

subsection (d) or prohibits a debtor from claiming exemptions under subsection

(d),” the debtor may not avoid certain liens if that subpart and subpart B are

met. 11 U.S.C. § 522(f)(3)(A).

         Subpart A is satisfied if either (i) applicable state law “permits a person to

voluntarily waive a right to claim exemptions under subsection (d)” or (ii) the

state has opted out of using federal exemptions. Wisconsin is not an opt-out

state. Thus, subpart A can be met only if Wisconsin law “permits a person to

voluntarily waive a right to claim exemptions under subsection (d).”

         The Klugs argue that subpart A is not met because there is no Wisconsin

statute that permits a debtor to voluntarily waive the right to claim exemptions.

The Klugs point to a Minnesota bankruptcy decision5 as support and assert the



5   In re Zimmel, 185 B.R. 786 (Bankr. D. Minn. 1995).


                                            6
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35    Desc Main
                               Document      Page 7 of 19



Wisconsin cases on the question6 do not adequately analyze the issue and

merely gloss over the text of the statute. In contrast, United argues that

subpart A is met where the debtor has chosen to use state exemptions, as with

the Klugs.7

      The opinions cited by United conclude that the phrase “permits a person

to voluntarily waive a right to claim exemptions under subsection (d)” simply

means that if debtors use state exemptions, then the choice automatically

constitutes a voluntary waiver. See In re Ehlen, 202 B.R. 742 (Bankr. W.D. Wis.

1996), aff’d, 207 B.R. 179 (W.D. Wis. 1997). In holding that subpart A is met

where state exemptions are used, courts have noted the statute is

unnecessarily convoluted. Even so, those courts ultimately find such reading to

be the appropriate one. See In re Duvall, 218 B.R. 1008 (Bankr. W.D. Tex.

1998).

      The Klugs cite one case in which, in dicta, this view was not taken. See

In re Zimmel, 185 B.R. 786 (Bankr. D. Minn. 1995). They argue this Court

should adopt the reasoning found in dicta in Zimmel. The argument is not

convincing. A statute’s lack of a specific provision permitting something does


6The Klugs challenge the reading of the statute by the Parrish court and the Immel
court. In re Parrish, 186 B.R. 246 (Bankr. W.D. Wis. 1995); In re Immel, Case No. 17-
22036, 2018 WL 3701679 (Bankr. E.D. Wis. Aug. 2, 2018). Further, the Klugs use the
decision in Ehlen to support their position even though the district court found
subpart A to be met where a debtor uses state exemptions—which is the opposite of
what the Klugs are arguing. See In re Ehlen, 202 B.R. 742 (Bankr. W.D. Wis. 1996),
aff’d, 207 B.R. 179 (W.D. Wis. 1997).

7In re Ehlen, 202 B.R. 742 (Bankr. W.D. Wis. 1996), aff’d, 207 B.R. 179 (W.D. Wis.
1997); In re Parrish, 186 B.R 246 (Bankr. W.D. Wis. 1995); and In re Duvall, 218 B.R.
1008 (Bankr. W.D. Tex. 1998).


                                          7
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35    Desc Main
                               Document      Page 8 of 19



not mean it is prohibited. The law being interpretated in Zimmel is the

Minnesota statute on exemptions. More importantly, Zimmel does not rely on

subpart A in reaching their holding. In Zimmel, state exemptions were used.

Although Zimmel does note that “[u]nder a ‘plain meaning’ analysis of

Subparagraph (A), neither of its two alternative requisites are satisfied by

applicable Minnesota law,” the court reasons:

      [The creditors] urge a different analysis. They argue that the phrase
      “permits a person to voluntarily waive a right to claim exemptions
      under subsection (d)” is intended to describe the situation in which
      a debtor selects the state exemptions of a state that has not opted
      out of the federal exemptions . . . . Thus, according to [the creditors],
      Subparagraph (A) applies whenever state law exemptions are
      applicable to a case . . . .

      Neither creditor attempts to explain why such a simple application
      might be expressed in such a convoluted way. Nonetheless, the
      analysis has some credibility, if only from the apparent lack of any
      other more reasonable explanation that would give meaning to the
      first alternative phrase of the subparagraph. But, even assuming
      that the interpretation of Subparagraph (A) is the correct one and the
      subparagraph is satisfied, neither of the alternative requisites of
      Subparagraph (B) is satisfied by Minnesota law.

185 B.R. at 791 (emphasis added). So, although the Zimmel court discusses

subpart A, it does not ultimately reach a conclusion. The Klugs argue reading

subpart A to apply in any instance in which state exemptions are used is

incorrect. And they point to the district court decision in Ehlen noting:

      To read it literally would render the phrase meaningless, since there
      is little if any likelihood that any state could permit a debtor to waive
      his right to claim exemptions when § 522(e) makes waivers of
      exemptions unenforceable.




                                          8
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35    Desc Main
                               Document      Page 9 of 19



Ehlen, 207 B.R. at 182.8 Not only is this the opposite argument the Klugs were

trying to make, the quoted text is immediately preceded by the district court

reasoning:

      The basic idea of these rather clumsy paragraphs is that if the
      applicable state law fits one or the other of the two alternative
      conditions in both paragraphs, the debtor's lien avoidance is capped
      at $5000 per debtor for tools of the trade. In analyzing the provision,
      the bankruptcy court found as to subpart (A) that the second
      alternative condition was not applicable because Wisconsin has not
      opted out of the federal exemptions. However, Judge Utschig
      concluded that the debtors met the first alternative of subpart (A),
      because this provision was meant to apply to “‘cases in which the
      debtor has voluntarily chosen the State exemptions.’” Ehlen, 202
      B.R. at 747 (citing 140 Cong. Rec. H10,764 (daily ed. Oct. 4, 1994),
      H.R. Rep. No. 835, 103d Cong., 2d Sess. 41, 42 (1994)). As Judge
      Utschig noted, this is the only logical way to interpret the phrase,
      “voluntarily waive a right to claim exemptions under subsection (d).”

Ehlen, 207 B.R. at 182. Put another way, unless the state law prohibits debtors

from waiving their right to use federal exemptions (which is different from an

outright waiver of exemptions), the requirement under subpart A is met.

Although not outcome-determinative, the House Report on the Code

amendments that added § 522(f)(3) stated:

      Section 310. Nonavoidability of security interests on tools and
      implements of trade, animals, and crops.

      This section adds a limited exception to the debtor's ability to avoid
      nonpossessory     nonpurchase-money         security   interests    in
      implements, professional books, or tools of trade of the debtor or a
      dependent of the debtor, or farm animals or crops of the debtor or a
      dependent of the debtor. It applies only in cases in which the debtor
      has voluntarily chosen the State exemptions rather than the Federal

8 Stray comments reported in the Congressional Record are, however, poor indicators
of a law’s meaning. See Conroy v. Aniskoff, 507 U.S. 511, 520 n.2, 113 S. Ct. 1562,
123 L. Ed. 2d 229 (1993) (Scalia, J., concurring); Heinz v. Cent. Laborers’ Pension
Fund, 303 F.3d 802, 809–10 (7th Cir. 2002), aff'd, 541 U.S. 739, 124 S. Ct. 2230, 159
L. Ed. 2d 46 (2004).
                                          9
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35   Desc Main
                               Document     Page 10 of 19



      bankruptcy exemptions or has been required to utilize State
      exemptions because a State has opted out of the Federal exemptions.
      In such cases, if the State allows unlimited exemption of property or
      prohibits avoidance of a consensual lien on property that could
      otherwise be claimed as exempt, the debtor may not avoid a security
      interest on the types of property specified above under Bankruptcy
      Code section 522(f)(2) to the extent the value of the [sic] such
      property is in excess of $5,000. This section has no applicability if
      the debtor chooses the Federal bankruptcy exemptions, which cannot
      be waived. Like other exemption provisions, the new provision
      applies separately to each debtor in a joint case.

H.R. REP. 103-835, pt. 1, at 56-57 (1994) (emphasis added).

      And at least one court has referred to granting a security interest as a

“waiver” of their right to claim exemptions. See In re Thompson, 82 B.R. 985

(Bankr. W.D. Wis. 1988), aff’d, 867 F.2d 416 (7th Cir. 1989) (“The debtors in

the case sub judice were required to provide the Bank a security interest in

property that was exempt from execution under state law as a condition to

receiving financing from the Bank . . . . In essence, the debtors were required to

waive their right to claim the exemptions they were intended to have.”). Under

this reading, Wisconsin allows a debtor to voluntarily waive their exemptions

because of Chapters 401 to 420 of the Wisconsin Statutes—Wisconsin’s

enactment of the UCC which provides for the granting and enforcement of

security interests.

      Although the decisions in Parrish and Immel merely gloss over the

statutory text, there does not seem to be any real controversy or debate about

the meaning of subpart A. Thus, subpart A, although not the picture of clarity,

is met here since the Klugs are using state exemptions. Since subpart A is

satisfied, the Court must determine whether subpart B is satisfied.

                                          10
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35   Desc Main
                               Document     Page 11 of 19



      B. SUBPART B

      Subpart B is met when the applicable state law:

      either permits the debtor to claim exemptions under State law
      without limitation in amount, except to the extent that the debtor
      has permitted the fixing of a consensual lien on any property or
      prohibits avoidance of a consensual lien on property otherwise
      eligible to be claimed as exempt property.

11 U.S.C. § 522(f)(3)(B). The Klugs argue that because the Wisconsin Statute

does not explicitly prohibit avoidance of consensual liens, subpart B is not met.

United, on the other hand, argues express prohibition on lien avoidance is not

required and Wisconsin law has the “natural effect” of preventing “debtors from

using exemptions to defeat consensual liens (which is the ultimate outcome of

lien avoidance rather than exemption of property).” ECF No. 60 at 6.

      The parties appear to agree that of the two alternative provisions in

subpart B, the first is not met by the Wisconsin Statute. Therefore, to satisfy

subpart B, the Wisconsin Statute must “prohibit[ ] avoidance of a consensual

lien on property otherwise eligible to be claimed as exempt property.” The Klugs

argue the condition is only met when the applicable state law explicitly

prohibits the avoidance of a consensual lien, like Texas law. See TEX. PROP.

CODE. ANN. § 42.002(b) (“a lien fixed by other law, and the security interest or

lien may not be avoided on the ground that the property is exempt under this

chapter”). This is the interpretation found in Ehlen. In re Ehlen, 202 B.R. 742

(Bankr. W.D. Wis. 1996), aff’d, 207 B.R. 179 (W.D. Wis. 1997).

      In Ehlen, the district court in affirming the bankruptcy court reasoned

that “[t]he Wisconsin statute simply provides that property subject to a

                                          11
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35   Desc Main
                               Document     Page 12 of 19



consensual lien may not be claimed as exempt” and “[l]ien avoidance is

distinguishable from an exemption claim.” Ehlen, 207 B.R. at 184. In adopting

this approach, the court relied on the Supreme Court’s decision in Owen when

the Court found that “[o]nly where the Code empowers the court to avoid liens

or transfers can an interest originally not within the estate be passed to the

estate, and subsequently (through the claim of an exemption) to the debtor.”

Owen, 500 U.S. at 309. Thus, under this approach “a lien avoidance claim

comes first and an exemption claim comes second.” Ehlen, 207 B.R. at 184.

      United argues the interpretation in Parrish and Immel should be adopted

by this Court. In Parrish, the court found Wisconsin law, through Wis. Stat.

§ 815.18(12), does “prohibit[ ] avoidance of a consensual lien on property

otherwise eligible to be claimed as exempt property.” In re Parrish, 186 B.R.

246, 247 (Bankr. W.D. Wis. 1995). The court reached this conclusion despite

the statute’s “opacity and its confusing disjunctions.” Id. at 248. Similarly, the

court in Immel found Wisconsin law prohibits avoidance of a consensual lien on

property otherwise eligible to be claimed as exempt property. In re Immel, Case

No. 17-22036, 2018 WL 3701679 (Bankr. E.D. Wis. Aug. 2, 2018). The Immel

court reasoned that, although the Wisconsin statute does not explicitly prohibit

lien avoidance, the statute—Wis. Stat. § 815.18(12)—should be viewed as

having the effect of prohibiting such avoidance.

      While agreeing the statute was “muddled and vague,” the Immel court

rejected the Ehlen court’s reliance on legislative history because it found the

statute to be unambiguous. Thus, it concluded the type of legislative history in


                                          12
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35   Desc Main
                               Document     Page 13 of 19



Ehlen was the type the Seventh Circuit and the United States Supreme Court

have refused to consider. In reaching this conclusion, the Immel court, while

not finding the statute ambiguous, resorted to the addition of a prohibition on

avoidance based on its view of the context of the statute.

      The issue turns on statutory interpretation. The Wisconsin exemption

statute does not explicitly prohibit the avoidance of a consensual lien. But

United argues that the effect of the statute is to do just that.

      This Court must now determine whether Wisconsin law prohibits

avoiding consensual liens. “When interpreting statutes, first and foremost, we

give words their plain meaning unless doing so would frustrate the overall

purpose of the statutory scheme, lead to absurd results, or contravene clearly

expressed legislative intent.” United States v. Vallery, 437 F.3d 626, 630 (7th

Cir. 2006). In Wisconsin, “[t]he right of a debtor to hold his property free from

the claims of creditors is not a common-law right but a right created by

constitutions and statutes.” Northwest Bank & Trust Co. v. Minor, 275 Wis.

516, 82 N.W.2d 323, 324 (Wis. 1957).

      Chapter 815 of the Wisconsin Statutes provides the statutory scheme for

executions. “The owner of a judgment may enforce the same in the manner

provided by law.” Wis. Stat. § 815.01. “A judgment which requires the payment

of money or the delivery of property may be enforced in those respects by

execution.” Wis. Stat. § 815.02. “There are 3 kinds of executions: one against

the property of the judgment debtor, another against the judgment debtor's

person, and the 3rd for the delivery of property, or such delivery with damages


                                          13
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35   Desc Main
                               Document     Page 14 of 19



for withholding the same. They are the process of the court, and shall be as

prescribed by s. 815.05.” Wis. Stat. § 815.03. “Upon any judgment of a court of

record perfected as specified in s. 806.06 or any judgment of any other court

entered in the judgment and lien docket of a court of record, execution may

issue at any time within 5 years after the rendition of the judgment.” Wis. Stat.

§ 815.04(1)(a). This does not limit “execution” to statutory liens or judgment

creditors. In fact, in Wisconsin the section on property exempt from execution

provides the section “shall be construed to secure its full benefit to debtors and

to advance the humane purpose of preserving to debtors and their dependents

the means of obtaining a livelihood, the enjoyment of property necessary to

sustain life and the opportunity to avoid becoming public charges.” Wis. Stat.

§ 815.18(1). Within this section, “exempt” is defined as:

      free from any lien obtained by judicial proceedings and is not liable
      to seizure or sale on execution or on any provisional or final process
      issued from any court, or any proceedings in aid of court process.

Wis. Stat. § 815.18(2)(h).

      Absent from the exclusions on exemptions are any reference to

consensual liens or security agreements under Chapter 409. Within Wis. Stat.

§ 815.18, another exception exists and provides:

      No property otherwise exempt may be claimed as exempt in any
      proceeding brought by any person to recover the whole or part of the
      purchase price of the property or against the claim or interest of a
      holder of a security interest, land contract, condominium or




                                          14
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35     Desc Main
                               Document     Page 15 of 19



      homeowners association assessment or maintenance lien or both,
      mortgage or any consensual or statutory lien.

Wis. Stat. § 815.18(12).9

      The exemption statute deals with executions and claims of exemptions

against actions to recover from property. It is not vague, muddled, or opaque.

Whether the statute effectively prohibits lien avoidance then appears to turn on

an issue of timing and the language of the statute. Under state law a debtor

may exempt property, but without lien avoidance such exemption is only

effective against unsecured creditors. See In re Thompson, 867 F.2d 416 (7th

Cir. 1989). The two interpretations appear to stem from a difference in

interpreting whether exemption or lien avoidance is the first step. As confirmed

by the Ehlen court, “lien avoidance is distinguishable from an exemption

claim.” Ehlen, 207 B.R. at 184.

      The statute in effect renders exemptions unenforceable against

consensual liens in the context of an execution or enforcement of a judgment.

So a secured creditor with a judgment of replevin—for possession of property—

may enforce the judgment without regard to a claim of exemptions in the

subject property. Lien avoidance, on the other hand, is an action under the

Code. It arises when a bankruptcy has been filed. Avoidance is not prohibited if

state law does not prohibit it. 11 U.S.C. § 522(f)(3).

      In reaching its conclusion state law prohibited avoidance, the Immel

court apparently concluded that, like the inference of whether applicable state


9
 Additional exclusions not relevant in this case can be found in other statutes such as
Wis. Stat. § 425.106(1).
                                          15
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35   Desc Main
                               Document     Page 16 of 19



law “permits” debtors to waive their right to use federal exemptions, a similar

inference should be made about avoidance of a nonpossessory, nonpurchase-

money security interest. The Immel court found Wisconsin law prohibits

avoidance of a consensual lien on property otherwise eligible to be claimed as

exempt. In re Immel, 2018 WL 3701679. That court reasoned that although the

Wisconsin statute does not prohibit lien avoidance, the effect of Wis. Stat.

§ 815.18(12) should be thought to prohibit such avoidance.

      Although the court found the statute clear and unambiguous, it did so

only by inserting a prohibition on avoidance in the statute. In other words, it

added meaning and a provision not explicitly included in the statute. It is

inconsistent to find the statute to be unambiguous and then to insert missing

language. The divergent interpretations of the statute confirm uncertainty

about the interrelationship between the Code and provisions of state law.

      Other states have shown the ability to provide for a prohibition on

avoidance. Texas, for example, says that “a lien fixed by other law, and the

security interest or lien may not be avoided on the ground that the property is

exempt under this chapter.” TEX. PROP. CODE. ANN. § 42.002(b). If Wisconsin

wanted to prohibit avoidance, it could say that in its statutes. It has not done

so. Just as 11 U.S.C. § 522(c)(2) preserves certain liens against an exemption,

the Wisconsin exemptions do the same, permitting those creditors to enforce

the lien. But section 522(f) permits debtors to avoid the liens if an exemption is

impaired. If the exemptions claimed are under state law, this right is only




                                          16
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35     Desc Main
                               Document     Page 17 of 19



circumscribed if either the state exemptions are unlimited or state law

prohibits avoidance.

      This interpretation of the plain language of the statutes is not created by

reference to legislative history. It is, however, supported by the references in

Ehlen that were rejected by the Immel court. In considering the intent of

Congress in drafting the statute, the dissent in Andrews v. Chevy Chase Bank

provides an important consideration on statutory construction:

      If the statute is unclear, the question becomes: Who should pay the
      price of Congress's sloppy drafting? . . . When a court cleans up
      Congress's mess, it only encourages poor drafting. And if the court
      gets it wrong—a hazard of judicial guesswork—then all suffer.
      Rather than forcing a statute to further a policy vision that may or
      may not be shared by Congress, it is better to acknowledge
      ambiguity and construe the statute in the way most supported by
      the statute's language and in a fashion that protects the innocent,
      not the guilty.

545 F.3d 570, 579 (7th Cir. 2008).

      The competing interpretations of the statute among the courts10 highlight

its poor drafting. Most ignore the distinction between claiming an exemption

and avoiding a lien. Ehlen, 207 B.R. at 184. If there were no such distinction,

this phrase would be unnecessary in the Code. This distinction was recognized

by the court in In re Hall, 752 F.2d 582, 586 (11th Cir. 1985). The Hall court

concluded:

      This section operates to permit a debtor to avoid the fixing of a lien
      on property if that avoidance would allow the debtor to enjoy an
      exemption. Brown v. Dellinger (In re Brown), 734 F.2d 119, 125 (2d

10
  The Opinion on Certification in Immel illustrates the disagreement about interpreting
the statute when it states, “The decision in this case disagrees with both [Parrish and
Ehlen] of these statutory constructions.” In re Immel, Case No. 17-22036, 2018 WL
4043293, at *4.
                                          17
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35    Desc Main
                               Document     Page 18 of 19



      Cir. 1984). Thus, the very purpose of the statute is to permit debtors
      to claim, as exempt, property completely or partially secured by an
      otherwise valid lien. To permit states to inhibit the operation of the
      lien-avoidance provision simply by defining all lien-encumbered
      property as “not exempt” would render the statute useless, a result
      inconsistent with the well-established principle of statutory
      construction requiring that all parts of an act be given effect, if at all
      possible. Administrator, Federal Aviation Administration v.
      Robertson, 422 U.S. 255, 261, 95 S. Ct. 2140, 2145, 45 L. Ed. 2d
      164 (1975); Weinberger v. Hynson, Westcott & Dunning, 412 U.S.
      609, 633, 93 S. Ct. 2469, 2485, 37 L. Ed. 2d 207 (1973); see Payne
      v. Panama Canal Co., 607 F.2d 155, 164 (5th Cir. 1979).

      Lien avoidance is generally specific to bankruptcy. The Code directs

examination and application of state law in determining whether or not

avoidance is permitted. In doing so it recognizes that state law may also

address avoidance. The Code provision is clear when it says avoidance is not

permitted if state law “prohibits avoidance of a consensual lien on property

otherwise eligible to be claimed as exempt property.” There is no such

prohibition in the Wisconsin Statutes. Section 522 was adopted to further the

“fresh start” policy of the Code and to ensure that debtors have a measure of

stability as they move forward. In re Ehlen, 202 B.R. at 744; In re Berryhill, 254

B.R. 242, 244 (Bankr. N.D. Ind. 2000). If the Wisconsin legislature had

intended to prohibit avoidance, it could have done so. It did not do so. It is not

the function of this Court to add a provision to the statute the legislature chose

to leave out.

      Simply put, this interpretation protects debtors and a fresh start while

not creating any undue burden on the vastly over-secured creditor. It is




                                          18
Case 1-21-10532-cjf   Doc 73    Filed 09/16/21 Entered 09/16/21 12:53:35   Desc Main
                               Document     Page 19 of 19



undisputed the large value of those assets could pay United in full and provide

exempt assets to the Klugs in support of a fresh start.

                                     CONCLUSION

      The Klugs have chosen to use state exemptions, meeting subpart A of

§ 522(f)(3). The lack of a prohibition on lien avoidance makes clear that subpart

B is not met. For these reasons, the Debtors’ motion to avoid the lien of United

Bancorporation is granted. The Klugs may avoid United’s lien to the full extent

of the exemption available under Wis. Stat. § 815.18(3)(b).

      This decision shall constitute findings of fact and conclusions of law

pursuant to Bankruptcy Rule 7052 and Rule 52 of the Federal Rules of Civil

Procedure.

      A separate order consistent with this decision will be entered.

      Dated: September 16, 2021

                                        BY THE COURT:



                                        Hon. Catherine J. Furay
                                        U.S. Bankruptcy Judge




                                          19
